Citation Nr: 0826665	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  00-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for reflex sympathetic dystrophy (RSD) of the right 
ankle.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture dislocation of the right 
ankle with traumatic arthritis.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service connected 
right ankle disability.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service connected 
right ankle disability.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999, April 2002, and May 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in November 2006 and testified regarding his 
symtpomatology.  A transcript is of record.

This matter was remanded by the Board in October 2004 and 
March 2007 for further evidentiary and procedural 
development.




FINDINGS OF FACT

1.  The veteran's RSD of the right ankle results in moderate 
incomplete paralysis.

2.  The veteran's residuals of a fracture dislocation of the 
right ankle with traumatic arthritis is not productive of 
involvement of two or more major joints or two or more minor 
joints groups; but is characterized by limitation of motion 
and complaints of pain.

4. The veteran does not have a left hip disorder.

5.  The veteran does not have a left knee disorder.

6.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for RSD of the right 
ankle in excess of 10 percent are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp 2007; 38 C.F.R. §§ 
3.159, 3.326, 4.1, 4.2, 4.6, 4.7, 4.14, 4.120, 4.124a, 
Diagnostic Code 8522 (2007).
.
2.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture dislocation of the right 
ankle with traumatic arthritis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West Supp. 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.14, 4.120, 4.71a, 
Diagnostic Code 5271 (2007).

3.  A left hip disability was not incurred in or aggravated 
by active military service and it is not proximately due to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

4.  A left knee disability was not incurred in or aggravated 
by active military service and it is not proximately due to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

5.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claims. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In December 2001, February 2002, March 2005, and March 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate an 
increased rating, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims. The March 2007 letter additionally informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating RSD of the right ankle and 
residuals of a fracture dislocation of the right ankle with 
traumatic arthritis in the December 1999 statement of the 
case. Additionally, the essential fairness of the 
adjudication process was not affected by this error as the 
November 2005, June 2006, and January 2008 supplemental 
statements of the case readjudicated the increased rating 
claims after the December 1999 statement of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, hearing testimony, Social Security 
Administration records, and an appropriate VA medical 
examination.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim. The record reflects that the facts pertinent 
to the claims have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 

The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Factual Background: Reflex Sympathetic Dystrophy and 
Residuals of a Fracture Dislocation of the Right Ankle with 
Traumatic Arthritis

In February 2002, the veteran underwent a VA joints 
examination. The veteran wore a right short leg brace and 
stated he had been wearing the brace since 1981 or 1982. He 
reported that his pain was generally at a level 7; could be 
at a level 5 when resting; and was occasionally a level 10 
with a "shock-like" feeling which made him fall. The 
veteran reported that he put most of his weight on his left 
leg, which caused pain. Right ankle and foot x-ray studies 
from one year previously indicated talonavicular degenerative 
joint disease with spur formation. 

On clinical examination, the veteran did not appear to be in 
any acute distress, walked very slowly with a limp and 
favored the right lower extremity. Station was with mild 
wasting of the right lower extremity and mild genu varus on 
the left side, which was insignificant.  He was able to 
maintain balance on the right lower extremity, however, was 
unable to do so on the left lower extremity. 

Significantly, as it suggests subjective complaints not 
substantiated by clinical evidence, the examiner reported the 
veteran's behavior was "very inconsistent" in terms of his 
complaints. He was able to walk on his right heel but unable 
to walk on the left. He was not able to walk on the toes 
bilaterally.  He could not attempt to squat, complaining that 
his right foot hurt. Throughout the examination while 
donning/doffing the shoes he kept his right knee extended and 
stated that as he bent forward he felt dizzy and the pain was 
excruciating in the right foot; however, did not have any 
difficulty donning/doffing shoes and socks. He walked with a 
straight cane, however, he was able to walk without the cane 
with a equal balance. 

While the examiner noted the veteran was very sensitive to 
touch throughout the examination, there was no swelling or 
vascular changes noted. Peripheral pulses were intact. Range 
of motion actively 10 degrees for dorsiflexion and 20 degrees 
plantarflexion, and passively 15 degrees and 20 degrees 
respectively with more discomfort during plantarflexion. 
There was no heel cord tightness. There was marked atrophy of 
the right calf muscles, which was about one inch smaller that 
the left side. Sensory function was with increased 
sensitivity. The examiner diagnosed traumatic arthritis of 
the right talonavicular joint and reflex sympathetic 
dystrophy right ankle and foot.
 
In June 2004, the veteran underwent a VA examination for 
evaluation of the residuals of a fracture to the right 
talonavicular joint and for RSD of the right ankle.  The 
veteran's major complaint was pain and limited range of 
motion. 


Upon clinical examination, the veteran wore a hinged right 
ankle brace. The ankle was slightly tender to direct 
palpation. There was pain throughout the metacarpal 
phalangeal (MP) joints as well as the small joints of the 
foot. The ankle was stable both medially and laterally. 
Active range of motion was 0 degrees dorsiflexion and 5 
degrees plantarflexion, pronation 5 degrees and supination 5 
degrees.  Passive range of motion produced pain in all 
modalities, dorsiflexion of 5 degrees and plantarflexion 10 
degrees, with pronation 10 degrees and supination 10 degrees, 
through there was much resistance and complaint of severe 
pain. 

However, the only pain the veteran complained of with active 
range of motion was full limits of motion in pronation and 
supination. There was no gross swelling of the ankle. The 
examiner noted that the calf muscle on the right was 1.5 
inches smaller in circumference than the left, secondary to 
disuse. Repetitive motion of the ankle did not produce any 
increase in range of motion, but again did produce the same 
level of pain as described above.  X-rays showed arthritic 
changes at the talonavicular joint. The ankle x-ray was 
unremarkable.

The veteran was diagnosed with residuals of fracture of the 
right talonavicular joint and RSD of the right ankle. The 
examiner noted the veteran had a condition of the right ankle 
which would make it difficult for him to continue to do work 
that required extended standing, walking, or climbing.  
However, these symptoms would not preclude his being able to 
do any work which did not require the above activities.  The 
examiner observed that during acute exacerbations, the 
veteran did not elicit a history other than some fleeting 
pain that occurred in the foot on occasional movement. Though 
this could occur, the major limiting factor again would be 
pain, during which time he would have further decreased 
endurance and it would further effect his range of motion of 
the ankle.  

The veteran underwent a VA examination in September 2005. The 
examiner noted the veteran had an ankle injury with chronic 
regional pain syndrome (CRPS). The veteran was also noted to 
have rather poorly controlled diabetes for a number of years, 
and restless leg syndrome. The veteran reported that he fell 
frequently and was afraid of walking. He had pain in the 
right leg that "shot up" and "shut [him] down."  He felt 
that his ankle was weak. 
Upon clinical examination, the examiner reported the veteran 
wore a right ankle brace. Cranial nerves (CN) II-XII were 
intact except for decreased temperature sense right 5th 
cranial nerve, maxillary division (V2) and left 5th cranial 
nerve, mandibular division (V3). There was no internuclear 
ophthalmoplegia (INO), nystagmus, or relative afferent 
papillary defect (RAPD).  The examiner reported motor 
strength was 5/5 though he had give-way weakness everywhere, 
more so on the right. Vibration sense was mildly impaired at 
the ankles bilaterally, reflexes were 3+ and equal in the 
upper extremities, the examiner stated he could not 
accurately assess in the lower extremities because he 
assisted the reflexes but they appeared to be reduced to 
absent.  

Additional VA medical records reflect the veteran's 
complaints of constant ankle pain. A November 2005 VA 
neurology outpatient treatment record noted the veteran 
stated his legs were locking up and that he had pain all 
over, with an electric-like sensation starting in the legs 
and "going all over." The examiner noted the veteran used a 
wheelchair and cane. His fine motor testing resulted in 
"fair" findings, and there was no pronator drift, all motor 
movements brought pain, and there was positive give-way 
weakness of the lower extremities. There was atrophy of the 
right calf muscles, reflexes were 4+ with neutral plantar 
reflexes.  The veteran was diagnosed with poorly controlled 
diabetes; restless leg syndrome; and, likely peroneal 
mononeuropathy due to prior fracture. 


Disability rating in excess of 10 percent
 for reflex sympathetic dystrophy (RSD) of the right ankle

The veteran contends that his RSD of the right ankle is more 
severe than the current 10 percent disability evaluation 
assigned for the ankle reflects. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's subjective reports 
of the severity of the disorder, as applied to the applicable 
rating provisions, are not substantiated by the competent 
clinical evidence of record, and because the preponderance of 
the evidence is against the claim, the appeal will be denied. 
Massey v. Brown, 7 Vet. App. 204 (1994); Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table) (Generally observing that in the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency 
with other evidence submitted on behalf of the veteran); 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."). 

The veteran's disorder is currently evaluated under 
Diagnostic Code 8522. 38 C.F.R. § 4.124a. (2007) which 
indicates that complete paralysis of the musculocutaneous 
nerve (superficial peroneal); eversion of foot weakened 
warrants a 30 percent rating. Severe incomplete paralysis of 
the musculocutaneous nerve (superficial peroneal); warrants a 
20 percent rating, moderate, warrants a 10 percent rating, 
and mild, warrants a noncompensable rating.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than that associated 
with complete paralysis. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a.

The regulations for rating neurologic disabilities further 
state that peripheral neuritis characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis. 38 C.F.R. § 4.123 (2007). 

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis. 38 C.F.R. § 4.124a 
(2007).

While none of these rating criteria fit exactly, the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances. 38 
C.F.R. § 4.120 (2007).

In this case, there is no evidence that the veteran's RSD 
warrants an increased rating.  In order to warrant an 
increased evaluation, there must be evidence of complete 
paralysis of the musculocutaneous nerve (superficial 
peroneal), eversion of foot weakened. VA examinations and 
private medical records submitted by the veteran do not 
indicate he has complete paralysis of the musculocutaneous 
nerve.


The Board finds the evidence of record does not demonstrate 
the requisite objective manifestations for disability 
evaluations in excess of 10 percent for reflex sympathetic 
dystrophy of the right ankle under Diagnostic Code 8522. The 
Board notes that the veteran has reported having pain, 
tingling, weakness, atrophy due to disuse, and limitation of 
motion. The medical records indicate, however, that the 
veteran had normal findings for muscle strength, fine motor 
was fair with no pronator drift, and there was no ankylosis 
of the ankle joint. Further, the September 2005 VA examiner 
reported that vibration sense was only mildly impaired at the 
ankles bilaterally. The examiner did state that he could not 
accurately assess the lower extremities as the veteran 
assisted the reflexes, which appear to be reduced to absent.  
Based on the foregoing evidence, the Board finds that the RSD 
of the right ankle most nearly approximates "moderate" 
incomplete paralysis. 

As more significant incomplete paralysis is not shown, a 
higher evaluation for neurological impairments are not shown, 
and consequently, a rating in excess of 10 percent is not 
warranted under for RSD of the right ankle. 


Disability rating in excess of 20 percent for
residuals of a fracture dislocation of the right ankle with 
traumatic arthritis

The veteran's residuals of a fracture dislocation of the 
right ankle with traumatic arthritis is currently rated as 20 
percent disabling under Diagnostic Code 5271, for marked 
limitation of motion of the ankle. Since 20 percent is the 
maximum rating allowed under this diagnostic code, the Board 
must determine whether any other applicable code provision 
warrants a higher rating for this disability. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007). Diagnostic 
Code 5003 provides for degenerative arthritis and mandates 
that the disability be rated upon the limitation of motion of 
the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007). If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion needs to be objectively shown by findings such as 
swelling, muscle spasm, or painful motion. In the absence of 
limitation of motion, a 10 percent disability rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
disability rating is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations. Id. 

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59 (2007).

Ratings higher than 20 percent are provided under Diagnostic 
Code 5270 where the ankle is ankylosed. See 38 C.F.R. § 
4.71a, Diagnostic Code 5270. Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint." Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) (quoting from Stedman's Medical 
Dictionary 87 (25th ed. 1990). However, no such evidence has 
been submitted.

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2007).

Although the mobility of the veteran's right ankle is 
limited, it has never been characterized as immobile and, in 
any event, no fibrous or bony union across the joint (which 
would indicate consolidation of the joint) has been shown. In 
this regard, a June 2004 VA examination report noted that the 
veteran's right ankle demonstrated active range of motion of 
0 degrees of dorsiflexion and 5 degrees of plantarflexion, 
with passive range of motion of 5 degrees of dorisflexion and 
10 degrees of plantarflexion. Because ankylosis of the right 
ankle has not been shown, a disability rating higher than 20 
percent is not warranted under Diagnostic Code 5270.


The Board has also considered Diagnostic Code 5262, which 
provides a 30 percent evaluation for malunion of the tibia 
and fibula with marked ankle disability, and a 40 percent 
evaluation for nonunion of the tibia and fibula with loose 
motion which requires a brace. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007). However, the June 2004 VA 
examination report does not indicate that the veteran's right 
ankle is characterized by malunion or nonunion with marked 
impairment. Thus, a disability rating higher than 20 percent 
is not warranted under Diagnostic Code 5262.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased rating is warranted on the basis of functional loss 
due to the veteran's complaints of pain. See DeLuca v. Brown, 
8 Vet. App. 202 (1995). Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted. See Johnston v. Brown, 10 Vet. App. 80 
(1997). 

In short, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the veteran's residuals of a fracture dislocation 
of the right ankle with traumatic arthritis. Accordingly, the 
appeal is denied.


Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).



Left hip disorder and a left knee disorder,
to include as secondary to the service connected right ankle 
disability.

The veteran contends that he had a left hip and left knee 
disability, to include as secondary to his service-connected 
right ankle disability.  Because there is no competent 
medical evidence indicating that the veteran has left hip and 
left knee disabilities, the claims will be denied. VA medical 
records associated with the file, including multiple VA 
compensation and pension examinations, have not diagnosed the 
veteran with a left hip disability or a left knee disability.  

In a December 2002 VA treatment record, the veteran reported 
pain all over his body, which was worse with prolonged 
walking or changes in the weather. The examiner noted the 
veteran had a diagnosis of degenerative joint disease, right 
ankle pain and generalized body pain.

A March 2005 VA neurology outpatient record noted the veteran 
was having difficulty with his legs which were quite spastic 
and were causing difficulty walking. The veteran reported 
receiving an electric shock-like sensation in his right leg, 
which caused him to fall. The veteran also reported that his 
legs snapped out when he walked. There were no complaints by 
the veteran concerning the left knee and left hip. The 
examiner diagnosed the veteran with diabetic neuropathy and 
sarcoidosis.

June 2005 VA x-ray studies of the knees indicated the knee 
joints were well maintained.  No fractures were seen and no 
effusions were suspected.  The patelofemoral joints were 
unremarkable.

The veteran underwent a VA neurological examination in 
September 2005. The examiner noted the veteran had poorly 
controlled diabetes for a number of years and restless legs 
syndrome. The veteran reported right leg pain and a weak 
ankle. The veteran did not complain or report any problem 
with his left hip or left knee. The examiner diagnosed the 
veteran with probable peripheral neuropathy likely related to 
diabetes.  

A November 2007 VA examiner diagnosed the veteran with 
diabetes mellitus with polyneuropathy and noted the veteran 
had advanced polyneuropathy that was affecting most of his 
body. There were no complaints of knee or hip pain or 
disorders.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disabilities for 
which benefits are being claimed. The evidence in this case 
shows no competent evidence of the existence of a left hip 
disability or a left knee disability. With the absence of a 
current diagnosis, the evidence cannot establish a causal 
connection between the claimed disability and service. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board does not doubt the sincerity of the veteran's 
belief that he has a left hip disability and a left knee 
disability as a result of the service-connected right ankle 
disability.  As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a), as 
his combined disability rating is 60 percent. Thus, it now 
must be determined if the veteran's service-connected 
disabilities alone prevent him from being able to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. 

In this case, the evidence shows that the veteran has been 
unemployed since 2001. The veteran is a high school graduate. 
In 2000, the veteran received a favorable decision on his 
Social Security disability claim. The veteran's disabilities 
for social security disability purposes include a primary 
diagnosis of affective/mood disorders and a secondary 
diagnosis of osteoarthritis and allied disorders. 

The veteran testified at a Board hearing in November 2006. 
The veteran testified that he was a material handler and he 
was now receiving social security disability benefits. 

After a total review of the record, the veteran's service-
connected disabilities alone do not prevent him from 
obtaining substantially gainful employment. The veteran has a 
right ankle disability that affects his ability to work. 
Although the veteran has some disability as it relates to his 
right ankle, it does not prevent him from other employment, 
which may be substantially gainful in nature. None of the 
medical evidence of record shows that his service-connected 
disabilities alone, prevent him from obtaining all forms of 
substantially gainful employment. A June 2004 VA examiner 
opined the veteran did have a condition of the right ankle 
which would make it difficult for him to continue to do work 
that required extended standing, walking or climbing, 
however, this would not preclude the veteran from being able 
to do any work which did not require the above activities. An 
October 2005 VA examiner agreed with the June 2004 VA 
examiner's assessment that the veteran had no neurologic 
deficits that would make him unemployable.

While the Social Security Administration has found the 
veteran to be disabled within the meaning of its applicable 
law, these findings are relevant but not necessarily binding 
on VA. Holland v. Brown, 6 Vet. App. 443 (1994). The criteria 
for the establishment of a total rating are outlined above, 
and are not the same as that of the Social Security 
Administration's criteria for the establishment of a finding 
of "disabled."

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU. 38 C.F.R. § 4.16 (2007).



ORDER

Entitlement to a disability rating in excess of 10 percent 
for reflex sympathetic dystrophy of the right ankle is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture dislocation of the right ankle 
with traumatic arthritis is denied.


	(CONTINUED ON NEXT PAGE)




Entitlement to service connection for a left hip disorder, to 
include as secondary to the service connected right ankle 
disability is denied.

Entitlement to service connection for a left knee disorder, 
to include as secondary to the service connected right ankle 
disability is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


